Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 15-1046

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                            JEFFREY BRUNS,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                                 Before

                      Howard, Chief Judge,
                Selya and Stahl, Circuit Judges.


     Sarah A. Churchill and Nichols & Webb, P.A. on brief for
appellant.
     Thomas E. Delahanty II, United States Attorney, and Renée M.
Bunker, Assistant United States Attorney, on brief for appellee.




                          November 13, 2015
           Per curiam.     This is a single-issue sentencing appeal.

In it, defendant-appellant Jeffrey Bruns calumnizes his 18-month

incarcerative sentence as substantively unreasonable. Concluding,

as we do, that this claim of sentencing error is unfounded, we

summarily affirm.

           Although the government argues that the issue now being

raised was forfeited, we need not decide that question. See, e.g.,

United States v. Vargas-García, 794 F.3d 162, 167 (1st Cir. 2015);

United States v. Ruiz-Huertas, 792 F.3d 223, 228 (1st Cir. 2015).

Rather, we assume, favorably to the appellant, that our review of

the appellant's claim of substantive reasonableness is for abuse

of discretion.      See Gall v. United States, 552 U.S. 38, 45-46

(2007); United States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008).

In conducting this review, our assessment is to be informed by the

totality of the circumstances.      See Martin, 520 F.3d at 92.

           Given    the   broad   discretion   afforded   to   sentencing

courts, a defendant who challenges his sentence as substantively

unreasonable normally faces an uphill climb.       See United States v.

Perretta, ___ F.3d ___, ___ (1st Cir. 2015) [No. 14-1901, slip op.

at 7].   That climb is even steeper where, as here, the challenged

sentence falls within a properly calculated guideline range.         See

id.; United States v. Clogston, 662 F.3d 588, 592-93 (1st Cir.

2011).   The appellant's efforts to make the necessary climb are

unsuccessful.


                                   - 2 -
             The hallmarks of a substantively reasonable sentence are

a plausible sentencing rationale and a defensible result.          See

United States v. Rivera-González, 776 F.3d 45, 51 (1st Cir. 2015).

In this case, the district court reasoned that the totality of the

circumstances, especially the appellant's lengthy criminal record

and   his    persistent   violation   of    bail   conditions,   argued

persuasively against a downward variance from the guideline range.

Having read the record with care, we find that rationale to be

eminently plausible.

             By the same token, the length of the sentence is easily

defensible.    As we have said before, "[t]here is no one reasonable

sentence . . . but, rather, a universe of reasonable sentencing

outcomes."     Clogston, 662 F.3d at 592.   "In determining whether a

particular sentence falls within this wide universe, substantial

respect to the sentencing court's discretion is appropriate."

Perretta, ___ F.3d at ___ [slip op. at 8-9].

             Here, the challenged sentence is at the nadir of a

properly calculated guideline range.        Moreover, the totality of

the circumstances offers no compelling reason to think that the

18-month sentence meted out by the district court falls beyond the

universe of reasonable sentences.     The offense of conviction is a

serious one, and the district court reasonably deemed the appellant

to be a full participant in it (that is, a coconspirator not

entitled to a mitigating role adjustment).


                                 - 3 -
            We need go no further.     Because we discern no hint of

any abuse of discretion, the appellant's sentence is summarily



Affirmed.   See 1st Cir. R. 27.0(c).




                               - 4 -